DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claims 57 and 67 “determining, based on a historical user data, whether the user had a second reaction to the first media asset at a second time prior to the first time, the second reaction being of a similar type and a similar magnitude as the first reaction; in response to determining, based on the historical user data, that the user had a second reaction, retrieving an identifier of a second media asset consumed by the user during a predetermined range of time before or after the second time; and generating, for output to the user, a recommendation of the second media asset; wherein identifying the type of the first reaction comprises; determining a sensor type based on a sensor used to detect the first reaction; determining whether the sensor type corresponds to one reaction type, or to a plurality of candidate reaction types; in response to determining that the sensor corresponds to one reaction type, identifying the type of the first reaction based on the sensor type; and in response to determining that the sensor type corresponds to a plurality of candidate reaction types: detecting using a different sensor from the sensor used to detect the first reaction, a third reaction by the user to the media asset while the media asset was consumed by the user at the first time; determining a sensor type of the different sensor; and identifying the type of the first reaction based on the sensor type of the different sensor” is found to be allowable in combination with all remaining limitations of the claims.
The following is an examiner’s statement of reasons for allowance: the limitation of claims 58 and 68 “determining, based on a historical user data, whether the user had a second reaction to the first media asset at a second time prior to the first time, the second reaction being of a similar type and a similar magnitude as the first reaction; in response to determining, based on the historical user data, that the user had a second reaction, retrieving an identifier of a second media asset consumed by the user during a predetermined range of time before or after the second time; and generating, for output to the user, a recommendation of the second media asset; wherein identifying the type of the first reaction comprises; converting a magnitude of the first reaction to a converted magnitude on a scale that corresponds to the type; and determining whether the converted magnitude is greater than a threshold value on the scale that corresponds to the type; wherein, determining, based on historical user data, whether the user had a second reaction to the first media asset at a second time prior to the first time occurs in response to determining that the converted magnitude is greater than the threshold value” is found to be allowable in combination with all remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424